Citation Nr: 1538317	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a videoconference hearing from the RO in January 2013.  A transcript of the hearing has been associated with the claims file.  

After the hearing, the Board remanded the matter in April 2014.  

The Veterans Law Judge who held the January 2013 hearing has since retired from the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the Veterans Law Judge who presided over the January 2013 hearing has since retired from the Board, the Veteran was offered the opportunity to elect an additional hearing before the Veterans Law Judge who would ultimately decide his appeal.  In August 2015, the Veteran informed the Board that he wants another Board hearing and would like it to be a video teleconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




